Citation Nr: 1043834	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
inguinal hernioplasty.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to August 
1951 and from August 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  The Veteran testified before the 
undersigned Veterans Law Judge in September 2010; a transcript of 
that hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's June 1951 pre-induction examination contains no 
abnormal clinical findings and no subjective history of stomach, 
liver, or intestinal trouble.

2.  The Veteran was discharged from active duty service in August 
1951 with a diagnosis of right inguinal hernia; medical evidence 
reflects that he underwent a right inguinal hernioplasty in 
January 1955 and has residual scarring and pain following meals.  

3.  The competent evidence of record does not clearly and 
unmistakably show that the Veteran's right inguinal hernia 
preexisted his active duty service and was not aggravated by such 
service.






CONCLUSION OF LAW

Residuals of a right inguinal hernioplasty, including residual 
scarring, were incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Analysis

The Veteran contends that he is entitled to service connection 
for residuals of a right inguinal hernia as this disorder 
manifested during his first period of active duty service.  In 
statements and testimony received throughout this appeal, the 
Veteran indicates that he did not enter service with a hernia, 
that he first developed pain and bulging while performing basic 
training activities, and that he was eventually discharged as a 
result of his hernia.  He asserts that although he was accepted 
into service four years later and completed nearly two years of 
active duty service, he continued to receive treatment for 
hernia-related conditions.  As explained below, the Board finds 
that service connection is, indeed, warranted for residuals of a 
right inguinal hernioplasty as such disability has not been shown 
to have clearly and unmistakably preexisted service and/or not 
been aggravated by service.  See 38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2010).

Review of the Veteran's service treatment records reveals that he 
was evaluated one month after entry into active duty service for 
a "swelling right groin."  No diagnosis is noted on the July 
1951 handwritten clinical record, but there is a notation to 
"reprofile" the Veteran; this record also contains a notation 
stating "No EPTS" (existing prior to service).  Another 
clinical record dated two days later notes a diagnosis of right, 
indirect inguinal hernia.  Thereafter, the Veteran underwent a 
Medical Board review and records associated with this review 
reflect a history of hernia dating back one year prior to entry 
into service with increasing problems since entering active duty.  
The Veteran was eventually discharged in August 1951 due to a 
right inguinal hernia; the Medical Board Discharge report 
indicates that it was deemed to have existed prior to service and 
to have not been aggravated by service.  

Four years later, in April 1955, the Veteran was examined for re-
induction purposes.  A surgical consult notes a history of hernia 
dating back prior to his first period of service which "began to 
'[b]ulge'" two weeks post-entry.  The Veteran reported that he 
continued to have problems post-service and eventually underwent 
a right inguinal hernioplasty in January 1955.  At the time of 
his induction examination in April 1955, there was no longer any 
evidence of a right inguinal hernia, but the Veteran did exhibit 
a well-healed right inguinal hernioplasty scar and subjectively 
complained of lower abdominal pain occurring immediately after 
meals.  It was also noted at induction that there was evidence of 
a dilated left external inguinal ring.  The May 1957 separation 
examination report continued to note evidence of a right inguinal 
hernioplasty and a relaxed left inguinal ring.

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the present case, the 
first clinical evidence and/or diagnosis of a right inguinal 
hernia was one month following the Veteran's entry into active 
duty service.  Moreover, it was clearly noted on his August 1951 
discharge examination, and the April 1955 re-induction 
examination demonstrates post-surgical scarring and subjective 
complaints of abdominal pain.  Such evidence would appear to 
suggest that the Veteran is entitled to service connection for 
residuals of a right inguinal hernioplasty.  However, relevant to 
the current appeal, there is also evidence of record that raises 
the issue of whether the Veteran's right inguinal hernia 
preexisted his entrance into active duty service.  Because the 
laws and regulations pertaining to service connection vary 
depending on whether a disability preexisted military service, 
the Board must address whether the presumption of soundness 
attaches in this case.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. §§ 3.304, 3.306, 3.322 (2010).  

The law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders noted 
at the time of enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In the present case, the Veteran's June 1951 pre-
induction examination reflects no subjective history of hernia, 
including any abdominal or intestinal trouble.  Additionally, and 
perhaps even more relevant, clinical evaluation of the Veteran 
was normal - no hernia was noted.  As such, the presumption of 
soundness attaches.  See 38 C.F.R. § 3.304(b)(1); see also Quirin 
v. Shinseki, 22 Vet. App. 390, 397 (2009).

Once the presumption of soundness attaches, the burden then falls 
on the government to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-03.  With regard to the second prong, the government 
may show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase in 
disability [was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002).  If the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim is one for service connection and no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. § 
3.322 (2010).

As discussed above, the July 1951 Medical Board Discharge report 
contains an opinion that the Veteran's right inguinal hernia was 
not the result of military service.  Such determination appears 
to be based upon a history recorded in the clinical evidence of 
record that the Veteran's hernia existed one year prior to his 
entry into active duty service.  While it can only be assumed 
that such history was provided by the Veteran, he also 
specifically denied any physical complaints at induction and, as 
previously noted, the physical examination was negative for any 
evidence of a hernia.  Moreover, he is adamant in his current 
testimony that no hernia problems existed prior to service and 
that the first manifestations of such disorder were during active 
duty service.  

Generally, the Board will find statements made to physicians for 
purposes of diagnosis and treatment more probative than those 
made in conjunction with a claim for VA benefits.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  However, in the present case, 
the Veteran's post-service lay assertions regarding the onset of 
his hernia symptoms, which are deemed to be both competent and 
credible, garner just as much weight in the Board's 
determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) 
(it is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  In this regard, the 
probative value of the history associated with the Veteran's 
Medical Board Discharge are somewhat reduced given the vagueness 
of the history provided, the lack of any clinical evidence to 
support the history, and the directly contradicting lay evidence 
provided at the pre-induction examination (i.e., a lack of 
subjective complaints or history of hernia).  Additionally, the 
Board finds the absence of any clinical evidence of a hernia at 
induction support the Veteran's current testimony regarding the 
onset of his hernia, thereby increasing its probative value.  

As discussed above, "clear and unmistakable" evidence is 
required to rebut the presumption of soundness.  38 C.F.R. 
§ 3.304(b).  In the instant case, the opinion of the July 1951 
Medical Board that the Veteran's right inguinal hernia preexisted 
service is based, in large part, on a history supposedly provided 
by the Veteran during service.  However, as discussed above, it 
is not entirely clear whether this is an accurate preservice 
history.  Rather, the lay and clinical evidence provided in the 
June 1951 pre-induction examination tends to suggest that the 
Veteran was sound at entrance into active duty service.  Further, 
the Veteran himself asserts that he did not experience any 
hernia-like symptoms until after entering service.  Without an 
accurate and reliable preservice history upon which to provide an 
opinion, the Board finds the evidence does not clearly and 
unmistakably demonstrate that a right inguinal hernia preexisted 
active duty service.  See 38 C.F.R. § 3.304(b) (determinations as 
to the inception of a disability should not be based on medical 
judgment alone as distinguished from accepted medical principles, 
or on history alone without regard to clinical factors pertinent 
to the basic character, origin, and development of such injury or 
disease).  

However, even if the Board were to find that the Veteran's right 
inguinal hernia clearly and unmistakably preexisted service, it 
cannot be said that it was clearly and unmistakably not 
aggravated by service.  The Veteran showed no signs of a hernia 
at enlistment, yet within one month was diagnosed with a 
"rupture" and a right inguinal hernia was evident on 
examination.  Furthermore, the hernia was evaluated to be of 
sufficient severity to preclude further service at that time.  
Finally, even though the Veteran underwent a hernia repair post-
service, he was left with residual scarring and he continued to 
complain of lower abdominal pain following meals.  

In sum, the Board finds that the presumption of soundness has not 
been rebutted in the instant case.  As such, service connection 
is warranted for any current residuals of a right inguinal 
hernioplasty, including residual scarring.  


ORDER

Entitlement to service connection for residuals of right inguinal 
hernioplasty, including scarring, is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


